Title: Memorial from George Hammond, 21 June 1793
From: Hammond, George
To: Jefferson, Thomas


The Undersigned, his Britannic Majesty’s Minister plenipotentiary to the United States, has the honor of representing to the Secretary of State that the suit (the particulars of which he stated in his letter of the 5th. curt.) instituted in the federal district Court of Pennsylvania by the owners of the British Ship William of Glasgow captured by the Schooner le Citoyen Genêt, has been this day terminated by the declaration of the Judge that his court had no jurisdiction in questions of that nature.
The owners of this vessel having failed in their endeavors to obtain legal redress, in consequence of the incompetence of the Court to afford it, it becomes the duty of the Undersigned to submit to the Secretary of State the annexed protest of the Master and part of the crew of the Ship William, and the affidavit of the pilot who was on board of it at the time of the capture.
From these papers it is manifest that the British Ship William was taken (according to the protest of the Master at the distance of two miles from the shore of the territory of the United States and according to the deposition of the pilot at the distance of not more than five miles at the utmost from it) within the territory and jurisdiction of the United States. The Undersigned therefore entertains no doubt that the executive government of the United States will consider the circumstances of this capture as an aggression on its sovereignty, and will consequently pursue such measures as to its wisdom may appear the most efficacious for procuring the immediate restoration to its rightful owners of the British Ship William thus illegally taken, and now lying as a prize in the port of this city.


Philadelphia 21 June 1793.
Geo. Hammond


